DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention can be found because Kuehnau (DE19719484) fails to disclose wherein a receptacle portion formed by a blank is rectangular. This is not found persuasive because Kuehnau describes that the receptacle is formed of a foldable material like paper, fabric, plastic, or other suitable material (Paragraph 0017) and is capable of being formed from a blank with a rectangular shape. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, Species A and B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2021.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 7, line 2, the recitation “the front panel, the back panel; the first and second side section and the attachment portion” lists components awkwardly
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnau (DE19719484) in view of Hutchinson (US4415100).
Regarding claim 1, Kuehnau teaches a drill dust receptacle (1) for collecting drill dust (10) formed at drilling of a hole in a surface wherein the drill dust receptacle is formed of a blank of foldable sheet material (See paragraph 0017 describing the foldable sheet material, hereinafter all citations to Kuehnau are directed to the translation provided by the examiner) and is configured to be detachable attached to a surface (See Fig. 1-2 and paragraph 0017) , wherein the drill dust receptacle (1) comprises a receptacle portion (9) for holding drill dust having an upper edge and a pointed bottom (See modified Fig. 2 depicting the upper edge and pointed bottom) and further comprises a front panel (4) , a back panel (3)  and a first (5)  and a second (6) side section, wherein the first (5) and the second (6) side section, respectively, are coupled to the front (4) and back (3)  panel by a joint (See modified Fig. 2 depicting the joint); the first (5) and second (6)  side section, respectively, comprises at least a first and second side panels (See modified Fig. 2 depicting the side panels), wherein the first and the second side panel are coupled by a joint (7,8) (See modified Fig. 2), such that the front panel (4) may be folded out from the back panel (3) and;  the joints are formed by folds in the foldable sheet material extending between first and second positions on the upper edge of the receptacle portion (9) and intersecting in the pointed bottom of the receptacle portion (See Fig. 9a and 9b depicting the first position and second positions and paragraph 0017 describing the folded and unfolded nature of the drill dust receptacle), wherein the receptacle portion (9) is formed of a rectangular receptacle section of the blank of foldable sheet material (the blank that forms the drill dust receptacle is capable of having a rectangular section). Kuehnau discloses that there are at least one joint (7, 8) on each side section (5, 6) (See paragraph 0017 describing the joints 7 and 8), meaning additional side panels and joints can be added to the side sections. However, Kuehnau does not specifically disclose a third and fourth side panels on the first and second side section. 

    PNG
    media_image1.png
    841
    1027
    media_image1.png
    Greyscale

Modified Fig. 2 of Kuehnau (DE19719484)
Hutchinson teaches the first and a second side section (18), respectively, comprises at least a first and a second and a third and a fourth side panel, wherein the first and the second side panel are coupled by a joint and the second and the third side panel are coupled by a joint and the third and the fourth side panel are coupled by a joint (See modified Fig. 4 depicting the side section with first, second, third, and fourth side panels and the joints that respectively couple them). The added side panels would provide the receptacle with a larger opening for drill dust to fall into. 

    PNG
    media_image2.png
    680
    987
    media_image2.png
    Greyscale

Modified Fig. 4 of Hutchinson (US4415100)
To provide the device of Kuehnau with third and fourth side panels so that the device would have a larger opening, as suggested by Hutchinson, would have been obvious to one skilled in the art for the following reason:
Under KSR Rationale- applying a known technique to a known device ready for improvement to yield predictable results:
Kuehnau discloses a prior art catchment for waste material upon which the claimed invention (drill dust receptacle with four side panels) can be seen as an “improvement” (Kuehnau only specifically discloses a first and second side panels)

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hutchinson to catchment of waste material of Kuehnau would have yielded predictable results and resulted in an improved system that would provide a larger opening for a greater amount of waste to be caught in the opening.
Regarding claim 4, Kuehnau as modified teaches the drill dust receptacle according to claim 1, Kuehnau further teaches comprising an attachment portion (11), wherein the attachment portion (11) has a backside comprising a layer of releasable adhesive (12) for detachably attaching the attachment portion to a surface (See Fig. 3 depicting the attachment portion 11 and the layer of adhesive 12 and paragraph 0018 describing the attachment portion 11 and its use). 
Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Kuehnau (DE19719484) and Hutchinson (US4415100) as applied to claims 1 and 4 above, and further in view of Hapka (WO9924217).
Regarding claim 3, Kuehnau as modified teaches the drill dust receptacle according to claim 1, Kuehnau further teaches the first (5) and second side section (6) have a triangular shape comprising a base and a vertex (See modified Fig. 2 depicting the triangular shape of the side sections, the base, and vertex), wherein the vertices meet in the pointed bottom of the receptacle (See modified fig. 2 depicting the vertices meeting at the joint of the pointed bottom). Kuehnau fails to teach wherein the front panel and the back panel have a triangular shape 
Hapka teaches wherein the front panel and back panel have triangular shape comprising a base and a vertex, wherein the vertices meet in the pointed bottom of the receptacle (See modified Fig. 1 depicting the triangular shape of the front and back panel and the vertices meeting in the pointed bottom of the receptacle).

    PNG
    media_image3.png
    579
    826
    media_image3.png
    Greyscale

Modified Fig. 1 of Hapka (WO9924217)
To provide the device of Kuehnau with triangular shaped front and back panels so that less material is used to make the device and less space is taken up when using and disposing the device, as suggested by Hapka, would have been obvious to one skilled in the art for the following reason:
Under KSR Rationale- applying a known technique to a known device ready for improvement to yield predictable results:
Kuehnau discloses a prior art catchment for waste material upon which the claimed invention (triangular front and back panels) can be seen as an “improvement” (Kuehnau only provides the side sections with triangular shapes).
Hapka teaches a prior art device for catching waste generated by drilling holes using a known technique that is applicable to the catchment of Kuehnau, namely, the technique of providing the front and back panels and the side sections with a triangular shape to reduce the material used to make the device and the space occupied when the device is in use or disposed of. 
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hapka to the catchment for waste material of Kuehnau would have yielded predictable results and resulted in an improved system, namely, providing a triangular shape to the front and back panel of Kuehnau in order to reduce the material used to make the device and the space occupied when the device is in use or disposed of. 
	Regarding claim 6, Kuehnau as modified teaches the drill dust receptacle according to claim 4, Kuehnau further teaches wherein the attachment portion (11) comprises a base (See modified Fig. 3 pointing to the base of the attachment portion 11), wherein the attachment portion (11) extend from the back panel (3) (See Fig. 2 depicting the attachment portion 11 extending from the back panel 3). Kuehnau fails to teach wherein the attachment portion has a triangular shape comprising a vertex. 

    PNG
    media_image4.png
    710
    692
    media_image4.png
    Greyscale

Modified Fig. 2 of Kuehnau (DE19719484)
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a triangular attachment portion with a vertex in order to reduce the material used to make the device and the space occupied when the device is in use or disposed of, since it has been held that the configuration of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that 
Regarding claim 5, Kuehnau as modified teaches the drill dust receptacle according to claim 4, Kuehnau further teaches wherein the layer of adhesive (12) occupies a triangular area on the attachment portion (11). Kuehnau teaches that the adhesive layer 12 is provided on the rear of the attachment portion 11 in paragraph 0018 and Fig. 2 depicts the adhesive layer covering the entire rear of attachment portion 11. Further, Kuehnau as modified provides a triangular attachment portion, meaning that the layer of adhesive 12 would occupy a triangular area of the modified attachment portion.
Regarding claim 7, Kuehnau as modified teaches the drill dust receptacle according to claim 6 and the attachment portion has the shape of  an isosceles triangle (as previously explained in regards to the  35 U.S.C. 103 rejection of claim 6) , Kuehnau further teaches the first (5) and second side section (6) have the shape of isosceles triangles and wherein the base of the attachment portion is coupled to the base of the back panel (See modified Fig. 2 of Kuehnau depicting the base coupled to the back panel) such that the attachment portion (11) may be folded over the front panel (See paragraph 0030 and Fig. 9b and 9c depicting the attachment portion 11 folded over the front panel 4). Kuehnau fails to teach wherein the front panel and the back panel has the shape of isosceles triangles.
Hapka teaches wherein the front panel and back panel have the shape of isosceles triangles (See modified Fig. 1 depicting the shape of the front and back as isosceles triangles). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuehnau as modified to incorporate the 
Regarding claim 8, Kuehnau as modified teaches the drill dust receptacle according to claim 1, wherein the receptacle portion has the shape of a square pyramid. Kuehnau as modified to have the front panel and back panel in the shape of isosceles triangles would provide a receptacle portion with a square pyramid shape. 
Regarding claim 9, Kuehnau as modified teaches the drill dust receptacle according to claim 8 and wherein the receptacle portion has the shape of a square pyramid, Kuehnau further teaches with first and second opposing sides formed by the front panel (4) and the back panel (3) and third and fourth opposing sides formed by the first (5) and second side section (6) (See Fig. 2 depicting the front and back panel on opposing sides and the first and second side section on opposing sides). 
Regarding claim 10, Kuehnau as modified teaches the drill dust receptacle according to claim 9, Kuehnau further teaches wherein the front (4) and back panel (3) are planar (See Fig. 2 and 3 depicting the front 4 and back panel 3 as planar)
Regarding claim 11, Kuehnau as modified teaches the drill dust receptacle according to claim 9 including the first and second side section (18) that are pleated (See modified Fig. 4 of Hutchinson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722